Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/206,885 filed on 03/19/2021.
Claims 1-19, 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 19,  20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 20210007168, Provisional application No. 62869546) in view of Stacey et al. (US 20210282229, Provisional Application  62858004).
Regarding to claim 1, US 20210007168 teaches a method for multi-link communications, the method comprising: 
associating, by an access point (AP) multi-link device (MLD), with a non-AP MLD operating on a first set of links (associating, by the first communication device (such as an access point 110), with a non-AP entity 120 operating on a set of links (anchor link 132, non-anchor link 134) [see Figure 2A , Figure 2B, Figure 4A, Figure 4B, Figure 4C, Figure 4D, Figure 4E and Paragraphs 0115 & 0121 & 0122 & 0123 & 0124];
allocating, by the AP MLD, an Association ID (AID) to the non-AP MLD, such that the AID is included in a first plurality of AIDs (the AP MLP assigns a first AID for the anchor link 132 and second AID for the auxiliary link 134) [see Paragraph 0123].
However, US 20210007168 does not explicitly teach wherein the first plurality of AIDs does not include a first set of AIDs, and wherein at least one of the first set of AIDs are assigned to at least one of APs and Basic Service Set Identifiers (BSSIDs) on a second set of links.
US 20210282229, from the same or similar fields of endeavor, teaches wherein the first plurality of AIDs does not include a first set of AIDs (the multi-AP element may be included in each non-transmit BSSID profile) (multi-link policy) [see Figure 22 and Figure 5B and Paragraphs 0189-0193 ], and wherein at least one of the first set of AIDs (the multi-AP element may be included in each non-transmit BSSID profile) are assigned to at least one of APs and Basic Service Set Identifiers (BSSIDs) on a second set of links.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210007168 in view of US 20210282229 because US 20210282229 suggests that wireless devices may need to operate with both newer protocols and with legacy device protocols.


Regarding to claim 2, US 20210007168 and US 20210282229 teach the limitations of the claim 1.
However, US 20210007168 does not explicitly teach wherein the second set of links are the same as the first set of links.US 20210282229, from the same or similar fields of endeavor, teaches wherein the second set of links are the same as the first set of links (wherein the second set of links are the same as the first set of links ) [see Figure 22 and Figure 5B and Paragraphs 0189-0193 ]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210007168 in view of US 20210282229 because US 20210282229 suggests that wireless devices may need to operate with both newer protocols and with legacy device protocols.


Regarding to claim 3, US 20210007168 and US 20210282229 teach the limitations of the claim 1.
However, US 20210007168 does not explicitly teach wherein the second set of links are a set of links on which the AP MLD is operating.
US 20210282229, from the same or similar fields of endeavor, teaches wherein the second set of links are a set of links on which the AP MLD is operating (wherein the second set of links are a set of links on which the AP MLD is operating) [see Figure 22 and Figure 5B and Paragraphs 0189-0193 ]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210007168 in view of US 20210282229 because US 20210282229 suggests that wireless devices may need to operate with both newer protocols and with legacy device protocols.

Regarding to the claim 19, US 20210007168 further teaches wherein the AP MLD and the non-AP MLD are compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol (FIG. 11 shows a block diagram of an example wireless communication device 1100. The wireless communication device 1100 can be an example of an AP MLD 110 or a non-AP MLD 120, such as those described herein. In some implementations, the wireless communication device 1100 can be an example of a device for use in a STA such as one of the STAs 104, 144 described herein. In some implementations, the wireless communication device 1100 can be an example of a device for use in an AP such as the AP 102 described herein. The wireless communication device 1100 is capable of transmitting (or outputting for transmission) and receiving wireless communications (for example, in the form of wireless packets). For example, the wireless communication device can be configured to transmit and receive packets in the form of physical layer convergence protocol (PLCP) protocol data units (PPDUs) and Media Access Control (MAC) protocol data units (MPDUs) conforming to an IEEE 802.11 standard, such as that defined by the IEEE 802.11-2016 specification or amendments thereof including, but not limited to, 802.11ah, 802.11ad, 802.11 ay, 802.11ax, 802.11az, 802.11ba, 802.11be and further such amendments) [see Paragraph 0170 and Figure 11].



Regarding to claim 20, US 20210007168 teaches an access point (AP) multi-link device (MLD), the AP MLD comprising: 
a processor configured to: associate with a non-AP MLD operating on a first set of links (associating, by the first communication device (such as an access point 110), with a non-AP entity 120 operating on a set of links (anchor link 132, non-anchor link 134) [see Figure 2A , Figure 2B, Figure 4A, Figure 4B, Figure 4C, Figure 4D, Figure 4E and Paragraphs 0115 & 0121 & 0122 & 0123 & 0124];
allocate an Association ID (AID) to the non-AP MLD, such that the AID is included in a first plurality of AIDs (the AP MLP assigns a first AID for the anchor link 132 and second AID for the auxiliary link 134) [see Paragraph 0123].
However, US 20210007168 does not explicitly teach wherein the first plurality of AIDs does not include a first set of AIDs, and wherein at least one of the first set of AIDs are assigned to at least one of APs and Basic Service Set Identifiers (BSSIDs) on a second set of links.
US 20210282229, from the same or similar fields of endeavor, teaches wherein the first plurality of AIDs does not include a first set of AIDs (the multi-AP element may be included in each non-transmit BSSID profile) (multi-link policy) [see Figure 22], and wherein at least one of the first set of AIDs (the multi-AP element may be included in each non-transmit BSSID profile) are assigned to at least one of APs and Basic Service Set Identifiers (BSSIDs) on a second set of links.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210007168 in view of US 20210282229 because US 20210282229 suggests that wireless devices may need to operate with both newer protocols and with legacy device protocols.

Claims 4, 6, 7, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 20210007168, Provisional application No. 62869546) in view of Stacey et al. (US 20210282229, Provisional Application  62858004), and further in view of FANG et al. (US 20220132423 ).
Regarding to claim 4, US 20210007168 and US 20210282229 teach the limitations of the claim 1 above.
However, US 20210007168 and US 20210282229 do not explicitly teach wherein a set of bits in a Traffic Indication Map (TIM) element transmitted in a management frame from an AP affiliated with the AP MLD on a first link corresponds to the first set of AIDs, and wherein the first set of AIDs are assigned to APs corresponding to a non-transmitted BSSID and APs affiliated with the AP MLD on at least one link that is not the first link.US 20220132423, from the same or similar fields of endeavor, teaches wherein a set of bits in a Traffic Indication Map (TIM) element transmitted in a management frame from an AP affiliated with the AP MLD on a first link corresponds to the first set of AIDs, and wherein the first set of AIDs are assigned to APs corresponding to a non-transmitted BSSID and APs affiliated with the AP MLD on at least one link that is not the first link.(wherein a set of bits in a Traffic Indication Map (TIM) element transmitted in a management frame from an AP affiliated with the AP MLD on a first link corresponds to the first set of AIDs, and wherein the first set of AIDs are assigned to APs corresponding to a non-transmitted BSSID and APs affiliated with the AP MLD on at least one link that is not the first link ) see Paragraphs 0127 & 0128 & 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210007168 and US 20210282229), and further in view of US 20220132423 because US 20220132423 suggests that This document discloses systems, devices and methods related to digital wireless communications, and more specifically, to techniques related to power saving mechanisms in utilizing multiple wireless links between a wireless station and one or multiple access points to transmit user data to reduce the access delay, improve transmission reliability and increase transmission throughput.


Regarding to claim 6, US 20210007168 and US 20210282229 teach the limitations of the claim 1 above.
However, US 20210007168 and US 20210282229 do not explicitly teach wherein an AP affiliated with the AP MLD explicitly indicates information that identifies which AID is assigned for each AP affiliated with the AP MLD in a management frame.
US 20220132423, from the same or similar fields of endeavor, teaches wherein an AP affiliated with the AP MLD explicitly indicates information that identifies which AID is assigned for each AP affiliated with the AP MLD in a management frame (wherein an AP affiliated with the AP MLD explicitly indicates information that identifies which AID is assigned for each AP affiliated with the AP MLD in a management frame) [see Paragraphs 0127 & 0128 & 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210007168 and US 20210282229), and further in view of US 20220132423 because US 20220132423 suggests that This document discloses systems, devices and methods related to digital wireless communications, and more specifically, to techniques related to power saving mechanisms in utilizing multiple wireless links between a wireless station and one or multiple access points to transmit user data to reduce the access delay, improve transmission reliability and increase transmission throughput.


Regarding to claim 7, US 20210007168 and US 20210282229 teach the limitations of the claim 6  above.
However, US 20210007168 and US 20210282229 do not explicitly teach wherein the management frame includes a Multi-Link (ML) element to indicate the AID for each AP affiliated with the AP MLD.
US 20220132423, from the same or similar fields of endeavor, teaches wherein the management frame includes a Multi-Link (ML) element to indicate the AID for each AP affiliated with the AP MLD (wherein the management frame includes a Multi-Link (ML) element to indicate the AID for each AP affiliated with the AP MLD) [see Paragraphs 0127 & 0128 & 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210007168 and US 20210282229), and further in view of US 20220132423 because US 20220132423 suggests that This document discloses systems, devices and methods related to digital wireless communications, and more specifically, to techniques related to power saving mechanisms in utilizing multiple wireless links between a wireless station and one or multiple access points to transmit user data to reduce the access delay, improve transmission reliability and increase transmission throughput.

Regarding to the claim 8, US 20210007168 and US 20210282229 teach the limitations of the claim 6  above.
However, US 20210007168 and US 20210282229 do not explicitly teach wherein a first field is defined in a Common Info field of a Basic variant ML element to indicate information for AIDs that correspond to each AP affiliated with the AP MLD.
US 20220132423, from the same or similar fields of endeavor, teaches wherein a first field is defined in a Common Info field of a Basic variant ML element to indicate information for AIDs that correspond to each AP affiliated with the AP MLD (wherein a first field is defined in a Common Info field of a Basic variant ML element to indicate information for AIDs that correspond to each AP affiliated with the AP MLD) [see Paragraphs 0127 & 0128 & 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210007168 and US 20210282229), and further in view of US 20220132423 because US 20220132423 suggests that This document discloses systems, devices and methods related to digital wireless communications, and more specifically, to techniques related to power saving mechanisms in utilizing multiple wireless links between a wireless station and one or multiple access points to transmit user data to reduce the access delay, improve transmission reliability and increase transmission throughput.

Regarding to the claim 9, US 20210007168 and US 20210282229 teach the limitations of the claim 6  above.
However, US 20210007168 and US 20210282229 do not explicitly teach wherein the management frame includes a Reduced Neighbor Report (RNR) element to indicate the AID for each AP affiliated with the AP MLD.US 20220132423, from the same or similar fields of endeavor, teaches wherein the management frame includes a Reduced Neighbor Report (RNR) element to indicate the AID for each AP affiliated with the AP MLD (wherein the management frame includes a Reduced Neighbor Report (RNR) element to indicate the AID for each AP affiliated with the AP MLD ) [see Paragraphs 0127 & 0128 & 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210007168 and US 20210282229), and further in view of US 20220132423 because US 20220132423 suggests that This document discloses systems, devices and methods related to digital wireless communications, and more specifically, to techniques related to power saving mechanisms in utilizing multiple wireless links between a wireless station and one or multiple access points to transmit user data to reduce the access delay, improve transmission reliability and increase transmission throughput.

Regarding to the claim 10, US 20210007168 and US 20210282229 teach the limitations of the claim 1   above.
However, US 20210007168 and US 20210282229 do not explicitly teach wherein an AP affiliated with the AP MLD implicitly indicates information that identifies which AID is assigned for each AP affiliated with the AP MLD in a management frame.
US 20220132423, from the same or similar fields of endeavor, teaches wherein an AP affiliated with the AP MLD implicitly indicates information that identifies which AID is assigned for each AP affiliated with the AP MLD in a management frame (wherein an AP affiliated with the AP MLD implicitly indicates information that identifies which AID is assigned for each AP affiliated with the AP MLD in a management frame) [see Paragraphs 0127 & 0128 & 0133].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210007168 and US 20210282229), and further in view of US 20220132423 because US 20220132423 suggests that This document discloses systems, devices and methods related to digital wireless communications, and more specifically, to techniques related to power saving mechanisms in utilizing multiple wireless links between a wireless station and one or multiple access points to transmit user data to reduce the access delay, improve transmission reliability and increase transmission throughput.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 20210007168, Provisional application No. 62869546) in view of Stacey et al. (US 20210282229, Provisional Application  62858004), and further in view of FANG et al. (US 20220132423 ), and further in view of Huang et al. (US 20200396568, Provisional application 62894073) .
Regarding to claim 11, US 20210007168 and US 20210282229 and US 20220132423 teach the limitations of the claim 10  above.
However, US 20210007168 and US 20210282229 and US 20220132423 do not explicitly teach wherein a set of bits in a TIM element transmitted in the management frame correspond to a predetermined range of AIDs and indicate which APs affiliated with the AP MLD have buffered group addressed frames.
US 20200396568, from the same or similar fields of endeavor, teaches wherein a set of bits in a TIM element transmitted in the management frame correspond to a predetermined range of AIDs and indicate which APs affiliated with the AP MLD have buffered group addressed frames(wherein a set of bits in a TIM element transmitted in the management frame correspond to a predetermined range of AIDs and indicate which APs affiliated with the AP MLD have buffered group addressed frames) [see Paragraph 0140].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20210007168 and US 20210282229 and US 20220132423), and further in view of US 20200396568 because US 20200396568 suggests that This disclosure generally relates to systems and methods for wireless communications and, more particularly, to group addressed data delivery.

Allowable Subject Matter
Claims 5, 12, 13, 14, 15, 16, 17, 18  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412